 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers' International Association,Local Union No. 41, AFLCO11 (B & W MetalsCompany, Inc.) and Metal Polishers, Buffers,Platers and Allied Workers International Union,Local No. 68, AFL-CIO. Case 25-CD-172August 4, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on December 13, 1976, by MetalPolishers, Buffers, Platers and Allied Workers Inter-national Union, Local No. 68, AFL-CIO, hereinaftercalled Metal Polishers, alleging that Sheet MetalWorkers' International Association, Local UnionNo. 41, AFL-CIO, hereinafter called Respondent orLocal 41, has violated Section 8(b)(4)(D) of the Actby threatening, coercing, and restraining B & WMetals Company, Inc., hereinafter called the Em-ployer or B & W, with an object of forcing orrequiring the Employer to assign certain work toemployees represented by the Respondent ratherthan to employees represented by the Metal Polish-ers.Pursuant to notice, a hearing was held beforeHearing Officer Arthur G. Lanker on February 16,1977. Respondent and Metal Polishers appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,Respondent and Metal Polishers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of Respondent and Metal Polishers, the Boardmakes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer, an Ohiocorporation, has its principal offices in Fairfield,Ohio. It is engaged in the business of manufacturingand installing stainless steel food servicing equip-ment. In the operation of its business, the EmployerI The names of the Unions appear as amended at the hearing.2 We hereby correct the Hearing Officer's inadvertent error in using231 NLRB No. 17annually receives goods and materials from outsidethe State of Ohio2valued in excess of $50,000.Accordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the policies of the Actto assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that SheetMetal Workers and Metal Polishers are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute is the grinding, buffing, andpolishing of weld seams on stainless steel food-servicing equipment at the Hyatt Regency jobsite inIndianapolis, Indiana.B. BackgroundB & W is engaged in the design, manufacture, and,to some extent, installation of custom food serviceequipment. At its plant in Fairfield, Ohio, theEmployer manufactures equipment, such as tables,sinks, dishwashing equipment, service counters, andventilation hoods.Since its beginning in 1947, the Employer has hadits production employees represented in two separateunits, one represented by Local 224 of the SheetMetal Workers' International Association, hereinaf-ter called Local 224, and the other represented byMetal Polishers. Members of Local 224 do thenotching, shear work, break work, layout work,welding bending, and assembling of the equipment.Members of Metal Polishers are responsible for thegrinding, buffing, and polishing of the equipment.The Employer has collective-bargaining agreementswith Metal Polishers and, through an association,with Local 224.In mid-1975, the Employer was granted a contractto install kitchen equipment at the Hyatt RegencyHouse in Indianapolis, Indiana. The jobsite waswithin the territorial jurisdiction of Respondent. InNovember 1976, the Employer sent two of its sheetmetal workers, William Hancock and Joseph Tucker,members of Local 224, to perform the necessary"Indiana" rather than "Ohio" when reading the commerce stipulation intothe record.122 SHEET METAL WORKERS', LOCAL 41welding on the kitchen equipment being installed atthe Hyatt House.3On November 18, 1976, theEmployer sent John Michel, a member of MetalPolishers, to do the grinding and polishing of weldson the equipment being installed at the Hyatt Housejob.When Michel arrived at the jobsite, he looked upHancock and told him that he had come to do thepolishing. Hancock stated that he would have toinform the union steward (i.e., the steward for Local41) that Michel had arrived to do the work.According to Michel, Billy Ginn, union steward forLocal 41, then came over, took his name, and statedhe must call the business agent for Local 41. Shortlythereafter, again according to Michel, Ginn returnedand stated that he (Michel) was not going to do thework with the union card that he carried. Accordingto Michel, he understood that "the sheet metalworkers wouln't let me work." Michel testified thatGinn informed him that he could not work becauseMetal Polishers was not a part of the building trades.According to Ginn, he only informed Michel thatLocal 41 had men qualified to do the work and thatthat kind of work (i.e., polishing) was done bymembers of their local. Ginn denied that he toldMichel he could not work because Metal Polisherswas not a part of the building trades.After speaking with Ginn, Michel called JimWatson, the business agent for Metal Polishers.Watson stated he would make some phone calls onMichel's behalf, but he did not call back. Thereupon,Michel called Wedendorf, the Employer's president.Wedendorf informed Michel that he should remainat the jobsite until 2 or 3 p.m. to see what happenedand, thereafter, if the matter was not resolved, comehome. Michel did not work that day and thatafternoon returned to the plant in Fairfield.Because of the aforementioned situation, theEmployer was unable to complete the work and,about mid-January 1977, another contractor wasused to perform the grinding and polishing.C. Contentions of the PartiesMetal Polishers contends that the work in disputehas traditionally been assigned to its members by theEmployer and that the collective-bargaining agree-ments, company practice, and skills and efficiencyfavor the work being awarded to them. MetalPolishers argues that this case is nearly identical toSheet Metal Workers' International Association, LocalUnion No. 141, AFL-CIO, 179 NLRB 995 (1969),involving the same employer, the same or similarwork in dispute, and a dispute between Metal:' B & W's contract with Local 224 provides that when B & W performswork within an area covered by another agreement (i.e., within the territoryPolishers and a local of Sheet Metal Workers. In thatcase, the Board awarded the work in dispute to MetalPolishers, and Metal Polishers argues that the sameresult is dictated here.Respondent contends that there is no reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred. It admits to claiming the work indispute but denies that it threatened, coerced, orrestrained anyone in order to have the work assignedto it. On the merits of the dispute, it alleges that thecollective-bargaining agreements, skills and efficien-cy, and especially area practice favor the work beingawarded to its members.D. Applicability of the StatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(bX4XD) has been violated andthat there is no agreed-upon method for thevoluntary settlement of the dispute.As to the former, it is clear that both Unions aredisputing the assignment of the work of grinding andpolishing the weld seams on stainless steel food-servicing equipment at the Hyatt Regency jobsite.Contrary to Respondent's contention, we are satis-fied that Michel's testimony supports a reasonablebelief that Respondent-through its steward, Ginn-did, in fact, coerce and restrain Michel with an objectof forcing the Employer to assign the work in disputeto members of Respondent. Michel had traveledfrom Fairfield, Ohio, to Indianapolis, Indiana, inorder to perform the grinding and polishing on theequipment being installed by the Employer. It isclear that Michel, after speaking with Ginn, did notperform the work in dispute and we are doubtful thathe, having traveled a good distance, would haverefrained from doing the work solely becauseRespondent had expressed a claim that it wasentitled to do the work in dispute. Ginn's statementsreasonably conveyed to Michel that he could sufferconsequences from attempting to do the work, andMichel's failure to risk challenging Ginn (by attempt-ing to work) to determine what Local 41 would dodoes not render our finding of reasonable causeinappropriate.After learning that Respondent would not let himdo the work, Michel-as was reasonably foresee-able-informed the Employer that he was beingprevented from performing the work. Thus, Respon-dent Union's action of preventing Michel fromworking gives rise to a reasonable cause to believethat a violation of the Act has occurred and that theof another local of the Sheet Metal Workers) it is permitted to send no morethan two of its own employees-sheet metal workers-to perform the work.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute is properly before the Board for determina-tion.As to the latter, there is no evidence that all theparties herein have an agreed-upon method for thevoluntary settlement of the dispute.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.i. Collective-bargaining agreementsThe Employer has current collective-bargainingagreements with Metal Polishers and with Local 224of Sheet Metal Workers.The Employer's contract with Metal Polishersstates that that Union is "sole and exclusivebargaining representative of all Metal Polishers,Buffers, Platers, and their Helpers in the employ ofthe company." Respondent, of course, has nocontract with the Employer, but it argues that it is thethird-party beneficiary of Local 224's contract.Assuming this to be true, it is nonetheless clear thatall parties to the contracts have-since the beginningof B & W-interpreted the contracts to provide, andimplemented them as providing, that the metalpolishers do the grinding, buffing, and polishing ofthe weld seams on the Employer's equipment.Accordingly, we find that the collective-bargainingagreements weigh in favor of awarding the work toemployees represented by Metal Polishers.2. Company practiceDon Barnhill, vice president of B & W, testifiedthat the Employer's practice has always been-forboth inside and outside work-to have metalpolishers perform the grinding, buffing, and polish-ing. Thus, company practice clearly weighs in favorof awarding the work to employees represented byMetal Polishers.3. Area practiceEvidence presented by Respondent-especially thetestimony of Joseph O'Neill, Respondent's businessagent-indicated that in Indianapolis, Indiana, thework of grinding and polishing is normally per-formed by members of Local 41. There was disputedtestimony as to whether a local of Metal Polishersexists in Indianapolis and whether members of MetalPolishers had ever performed the work in disputepreviously in the Indianapolis area. It would appearthat the area practice in Indianapolis favors award-ing the work to Respondent. However, when a jobhas been awarded to an employer from another Stateor another area and that employer uses its ownemployees in performing the work, the area practiceprevalent where the jobsite is located cannot beconsidered determinative.4. Skills and efficiency of operationBarnhill testified that, among B & W's employees,only members of Metal Polishers have the requisiteskills to perform the work in dispute. Similarly,Barnhill testified that it is generally more efficient forthe Employer to use metal polishers to perform thegrinding and polishing. However, Respondent'switnesses testified that, at least in the Indianapolisarea, sheet metal workers are skilled in the grindingand polishing of weld seams. Further, Respondent'switnesses stated that, in Indianapolis, it would be asefficient to use members of Local 41 and that, by sodoing, travel expenses from Fairfield, Ohio, toIndianapolis would be eliminated.Based on this evidence, it appears that both groupsof workers possess the requisite skills to perform thework in dispute and that both groups could performthe work with equal efficiency. Accordingly, thefactors of skills and efficiency of operation favorneither group and are neutral in resolving the disputebefore us.ConclusionHaving considered the pertinent factors presentherein, we conclude that employees who are repre-sented by Metal Polishers are entitled to perform thework in dispute. This assignment is consistent withthe Employer's initial assignment, the collective-bargaining agreements, and company practice. Skillsand efficiency of operation favor neither group. Asheretofore noted, the area practice in Indianapolis,Indiana, would appear to favor awarding the work toRespondent, but this single factor, under the circum-stances herein, is neither determinative nor sufficientto outweigh the factors favoring awarding the workto employees represented by Metal Polishers. Inmaking our determination, we are awarding the workin question to employees represented by MetalPolishers, but not to that Union or its members. Thisdetermination is limited to the particular controversygiving rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing factors in the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing Determination of Dispute:124 SHEET METAL WORKERS', LOCAL 411. Employees employed by B & W MetalsCompany, Inc., who are represented by the MetalPolishers, Buffers, Platers and Allied Workers Inter-national Union, Local No. 68, AFL-CIO, areentitled to perform the work of grinding, buffing, andpolishing weld seams on stainless steel food-servicingequipment at the Hyatt Regency House jobsite inIndianapolis, Indiana.2. Sheet Metal Workers' International Associa-tion, Local Union No. 41, AFL-CIO, is not entitledby means of conduct proscribed by Section8(b)(4)(D) of the Act to force or require B & WMetals Company, Inc., to assign the aforementionedwork to its members.3. Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal Workers'International Association, Local Union No. 41,AFL-CIO, shall notify the Regional Director forRegion 25, in writing, whether or not it will refrainfrom forcing or requiring B & W Metals Company,Inc., by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the work in dispute to employeesrepresented by Sheet Metal Workers' InternationalAssociation, Local Union No. 41, AFL-CIO, ratherthan employees represented by Metal Polishers,Buffers, Platers and Allied Workers InternationalUnion, Local No. 68, AFL-CIO.CHAIRMAN FANNING, dissenting:On the record before me, I am not satisfied thatthere is reasonable cause to believe that any violationof the Act has occurred. When metal polisher Michelarrived at the jobsite in Indianapolis, he wasallegedly told by Local 41's union steward that he(Michel) was not going to do the work with the unioncard he carried. However, there is no indication thatGinn threatened Michel (or B & W) with anyconsequences should Michel perform the work indispute. Michel never began or attempted to beginperforming the work in dispute. Rather, he merelyreported to his Union's business agent and hisemployer that he had been told he was not to do thework.In my judgment, the evidence here is too tenuousto support a reasonable belief that a violation hasoccurred. Ginn's statement was ambiguous andappears more in the nature of a claim to the workthan a threat of consequences should the work not bedone by a sheet metal worker. As in United MineWorkers of America, Local Union 1368 (BethlehemMines Corporation), 227 NLRB 819 (1977), where theBoard found that a statement that there was a"potential for problems" in an employer's assign-ment of work was too ambiguous to support areasonable belief that a violation occurred, I wouldfind here that Ginn's statement-even as reported inMichel's testimony-falls short of establishing thatMichel was threatened, coerced, or restrained regard-ing the work in dispute.125